UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7632



CHARLES A. DUNN, SR.,

                                              Plaintiff - Appellant,

          versus


DOCTOR TESSEMA; RAZAAK ENIOLA, Doctor; PRISON
HEALTH SERVICES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
00573-RWT)


Submitted:   December 21, 2006            Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Dunn, Sr., Appellant Pro Se. Donald Joseph Crawford,
ALDELMAN, SHEFF & SMITH, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles A. Dunn, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

deny Dunn’s motion for appointment of counsel and affirm for the

reasons stated by the district court.        Dunn v. Tessema, No. 8:06-

cv-00573-RWT (D. Md. filed Sept. 7, 2006; entered Sept. 8, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -